The opinion of the court was delivered by
Royce, J.
The policy upon which this suit was brought, was issued to the Essex Mills Co. and George H. Wilbur ; and the only *146question which has been made in this court is as to the construction to be put upon the condition required to be inserted in the policy, that “ if the interest or property insured be leasehold, or that of mortgage, or any other interest not in fee simple in case of real estate, or absolute as to personal property, such must be made known to this company, and expressed -in the policy.” It is admitted that the Essex Mills Company and Wilbur were the absolute owners of the property insured at the time the insurance was effected. But the plaintiff claims that the condition above recited required that the interest of each in the property should have been specifically defined, and that a neglect to so define it, vitiated the policy. We think this condition is only obligatory upon the insured in cases where the united interest of the insured in the property was less than absolute. The object of this requirement seems tó have been for the protection of the company in cases where the interest of the insured in the property insured, was less or different than represented. We have seen that no such complaint can be made here, and the judgment of the county court is affirmed.